DETAILED ACTION
1)
           Applicant’s election without traverse of invention I, drawn on claims 17-31, 34-36, in the reply filed on 7/12/2022, is acknowledged.
Claims 32-33, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
2)        Claims 32, 33, status identifiers are to recite - (Withdrawn) - .
3)        Claims 25, 26, 27, should open with  - The method.. -  since the claims are dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   4)       Claim 36 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 36 is unclear since the method claim does not recite a positive action step.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                          5)       Claims 17-31, 34-36, are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US 7,311,853).
          Claims 17, 21, 24, 36: Vincent discloses a method for manufacturing a paper product.  The method includes steps wherein a softening composition is applied by spraying from spray applicator 8 to sheet 15 after drying of the sheet in Yankee dryer 5 and before reeling of the sheet onto roll 13.  The sheet results from pulp slurry forming of web 1 (col. 17, lines 45-49) and drying of the web in the dryer (col. 15, line 56 to    col. 16, line 12, Figure).   The softening composition includes a softener (col.4, lines   30-50) and an acidic material (col.4, lines 30-50).  Vincent is silent on the composition having a relative acidity (RA) of more than 0.05.  In view that the pH of the composition is in range of about 2.5 to 4.0 (col. 10, lines 33-41) and that other materials, including  alkali, may be added to the product or to the process (col. 10, lines 60-65), it would have been obvious to one skilled in the art at the time the application was filed that the relative acidity RA be optimized to the claimed range in order to obtain desired strength of the product formed.
          Claims 18-20, 22: the invention is disclosed per claim 17, above.   The softener composition may be added to the pulp slurry before the web formation (cols. 13-14), may be added on the web before drying, may be added on the web during drying, may be  added on the wire, on the forming fabric or on the Yankee dryer on the web-contacting side (col. 15, lines 1-9).  
          Claim 23: the invention is disclosed per claim 17, above.  It would have been obvious to one skilled in the art that the separate addition of the softener and the acidic material be conducted since the action is conventional in the art and would likely result in positive outcome.    
           Claim 25: the invention is disclosed per claim 17, above.  The addition of aldehyde functionality polymer used as a wet strength additive is disclosed (col. 13,   line 56 to col. 14, line 2).  It is conventional in the art to add a wet strength additive to the pulp and/or to the web before, during or after drying.
           Claims 26-27: the invention is disclosed per claim 17, 25, above.  The addition of  aldehyde functionalized polymer before, after or simultaneously with the softener composition is a routine technical means for a person skilled in the art, as is the adding of aldehyde functionalized polymer to the pulp slurry before web formation, and 5Serial No.: To Be AssignedAttorney Docket No. the Preliminary Amendment dated: January 20, 2020adding the softener composition on the web before drying.  
          Claims 28-30: the invention is disclosed per claim 17, above.  The amount of softener composition applied to the tissue paper is between about 0.1 wt% and about 5 wt% based on the total weight of the paper (Abstract).  The composition is applied to a tissue web after it is separated from the dryer and before being wound onto a roll.  The composition may be applied to semi-dry tissue webs, such as, when the web is on a Fourdrinier cloth, on a dry felt or fabric, or when the web is contacted with a Yankee dryer 
          Claim 31: the invention is disclosed per claim 17, above.  The aldehyde functionalized polymer added amount is not disclosed, however, it would have been obvious to one skilled in the art, that the aldehyde-functional polymer be added in an optimized amount based on the strength properties to be achieved.
          Claim 34: the invention is disclosed per claim 17, above.  The softener includes oils, such as, mineral oil or silicone oil (col.4, lines 30-50).
          Claim 35: the invention is disclosed per claim 17, above.  The acidic material includes sulfuric acid (col. 11, lines 1-10). 

Conclusion
6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748